Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 21, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00145-CV



                 IN RE JONATHAN WASSERBERG, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-32592

                         MEMORANDUM OPINION

      On February 18, 2020, relator Jonathan Wasserberg filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Larry Weiman,
presiding judge of the 80th District Court of Harris County, to vacate his January 10,
2020 order compelling post-judgment discovery.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion for emergency stay.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2